UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7785



KEVIN BARRETT,

                                              Plaintiff - Appellant,

          versus


ISRAEL BROOKS, JR., United States Marshal;
JOHN AND JANE DOE, Marshals #1-5; CHIEF
EXECUTIVE OFFICERS, of the Lexington County
Detention Center; JAMES METTS, Sheriff; JOHN
W. TATE, Major; ALAN L. RICHARDSON, Major;
FELIX E. WILLIAMS, Captain,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-00-2967-4-19BF)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Barrett, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina; William Henry
Davidson, II, Matthew Blain Rosbrugh, DAVIDSON, MORRISON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Kevin Barrett appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.             We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Barrett v. Brook, No. CA-00-2967-4-19BF (D.S.C. Sept. 28, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2